Citation Nr: 0617545	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  97-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1973 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  That rating decision, in part, denied 
entitlement to service connection for a low back disorder.

The case was previously before  the Board on two occasions, 
most recently in September 2003, when it was remanded for 
additional notification to the veteran and additional 
development to include an examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

There is no competent medical evidence of any current low 
back disability.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2005 satisfied the duty to notify provisions with respect 
to the claims.  The veteran's VA records have been obtained 
and he has been accorded several VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in August 1996, which is prior to 
the effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of the 
claims on appeal was prior to the letter which satisfied the 
current duty to notify and assist provisions.  However, the 
claim has been subsequently readjudicated in a January 2006 
Supplemental Statement of the Case.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; post-service medical 
treatment records from service department medical facilities, 
private medical treatment records, VA medical treatment 
records, and VA Compensation and Pension examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
his claim for service connection for a low back disorder.  

The veteran claims service connection for a low back 
disorder.  He claims that his he injured his low back early 
in his military career and has suffered from chronic low back 
pain ever since.  

The veteran retired after serving over 23 years in the Air 
Force.  Review of the veteran's service medical records does 
reveal that he had continuing complaints of low back pain 
throughout service.  Various diagnoses were made including:  
chronic low back pain, muscular low back pain, and strain.  
In March 1995, retirement examination of the veteran was 
conducted.  On the report of medical history the veteran 
indicated "no" to the question which asked if he had 
recurrent back pain, even though prior medical histories of 
record indicated positive responses.  Clinical evaluation of 
the veteran's spine revealed that it was "normal" with no 
abnormalities noted by the examining physician.  

A February 1998 VA x-ray examination report revealed an 
unremarkable examination of the veteran's lumbosacral spine.  
In March 1998, a VA Compensation and Pension examination of 
the veteran was conducted.  X-ray examination of the 
veteran's lumbar spine was conducted and the March 1998 
report indicated "mild degenerative changes of the lumbar 
spine."  However, the examining physician reviewed the 
actual x-ray films and indicated that the veteran's lumbar 
spine was normal.  Also, all subsequent x-ray examinations of 
the veteran's lumbar spine fail to reveal any abnormality.  
Physical examination was essentially normal and the diagnosis 
was simply a history of low back pain as reported by the 
veteran.  

In October 2000, another VA examination of the veteran was 
conducted.  Physical examination revealed "100% normal pain-
free motion" of the spine.  X-ray examination was entirely 
within normal limits.  The diagnosis was "complaints of low 
back pain without neurological or mechanical deficits."  The 
examiner further indicated that the veteran's low back 
complaints were not accompanied by any objective abnormities 
to substantiate the subjective symptoms.  The examining 
physician further indicated that any current low back 
complaints were not related to the veteran's military 
service.  In December 2005, another examination of the 
veteran was conducted which yielded identical findings that 
the veteran's lumbar spine was normal and there was no 
objective back disability to account for the veteran's 
subjective complaints.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  The 
service medical records do reveal continued complaints of low 
back pain throughout the veteran's military service.  
However, most of the diagnoses are simply low back pain 
without any diagnosis of an underlying disability.  VA has 
requested, and obtained, the veteran's post service treatment 
records and they fail to show a diagnosis of, or treatment 
for, a low back disability.  The most important fact weighing 
against the veteran's claim is that there are three VA 
Compensation and Pension examinations by two different 
physicians which indicate that the veteran's lumbar spine is 
normal and fail to diagnose any current disability.  The 
veteran has subjective complaints of pain without any 
diagnosis of an underlying disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Simply put, there is no 
competent medical evidence of any current low back 
disability.  The applicable law and regulations specifically 
limit entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  With no 
evidence of a current low back disability, service connection 
must be denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


